Citation Nr: 1521200	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  10-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include degenerative arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training with the New Mexico National Guard from June 1963 to December 1963 and on active duty with the U.S. Air Force from January 1964 to October 1985.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which in part denied service connection for degenerative arthritis of the lumbar spine.  

In April 2013, the Veteran presented testimony in a travel board hearing before the undersigned with respect to the issue of service connection for his back disability. 

In June 2014, the Board remanded the claim for additional development, as will be explained further below.  

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran essentially contends that he has a current back disability in part due to his time in the National Guard, where he slipped and fell backwards downstairs while carrying a foot locker, as well as multiple incidents of back pain in active duty service.  

The Veteran testified in his hearing that he suffered injuries on multiple occasions including the December 1963 injury, which he states occurred while training.  However, he states he did not mention it at the time, because it was not the culture to complain during basic training.  After joining the Air Force, the Veteran was treated at Wilford hall medical center following a car accident he experienced in December 1964, during active duty. 

While on active duty in the Air Force in February 1972 the Veteran experienced a back strain, which is documented in the service treatment records.  The Veteran also experienced back problems in March 1985, which are also documented in the service treatment records.  The Veteran also contended that after completion of service he was treated for back pain within a year of separation in Los Alamos; however he reports his treatment records are no longer available from that time period.  

In June 2014 the case was remanded for an examination to determine whether the Veteran had a congenital defect, whether it is clear and unmistakable that the Veteran's back disability pre-existed service, and whether it is clear and unmistakable that any such disorder was not aggravated or that any increase was due to the natural progression.  The examination that subsequently took place in December 2014 was also supposed to determine if the Veteran's back disability was as likely as not related to his period of active duty for training (ACDUTRA) service or as likely as not related to his period of active duty service from January 1964 to October 1985.  The examiner in this instance addressed whether the examiner had a congenital defect and whether a disability pre-existed service, as well as whether he had a current disability related to his period of ACDUTRA.  The examiner; however, did not comment upon whether the Veteran's back disability was related to his active duty in the Air Force, including multiple notations of back problems.  Therefore, upon remand, the examiner should issue an addendum opinion on the issue of direct service connection.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the December 2014 examination to obtain an addendum to their opinion.  If unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed back disability.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the claims file, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current back disability began in or is related to active military service in the Air Force (January 1964 to October 1985).  Please provide a complete explanation for the opinion.

The examiner's attention is drawn to the Veteran's service treatment records from December 1964, February 1972 and March 1985, which note back problems; as well as the Veteran's lay statements that he was treated at a Los Alamos medical facility following service; however, the records are not available.  The Veteran is competent to report that he was treated for symptoms.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offers a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

2.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




